Case: 21-50651     Document: 00516461304         Page: 1     Date Filed: 09/06/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                               September 6, 2022
                                No. 21-50651                      Lyle W. Cayce
                            consolidated with                          Clerk
                                No. 21-50658
                              Summary Calendar


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Antonio Osorio-Mendez,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:18-CR-456-1
                            USDC No. 4:21-CR-146-1


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*
          Antonio Osorio-Mendez appeals his sentence for illegal reentry as
   well as the resulting revocation of supervised release and the revocation


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50651     Document: 00516461304         Page: 2     Date Filed: 09/06/2022




                                    No. 21-50651
                                  c/w No. 21-50658

   sentence. Because his appellate brief does not address the validity of the
   revocation or the revocation sentence, he has abandoned any challenge to
   that order. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
          For the first time on appeal, Osorio-Mendez challenges a standard
   condition of the supervised release imposed as part of the illegal reentry
   sentence. The challenged condition states that, if the probation officer
   determines that Osorio-Mendez presents a risk to another person, the
   probation officer may require Osorio-Mendez to notify the person of that risk
   and may contact the person to confirm that notification occurred. According
   to Osorio-Mendez, the supervised release condition constitutes an
   impermissible delegation of judicial authority to the probation officer. The
   Government requested and received a stay in these proceedings pending the
   issuance of the mandates in several cases addressing the same issue presented
   by Osorio-Mendez in the instant appeal. The Government has now filed an
   unopposed motion to lift the stay and for summary affirmance. The motion
   to lift the stay is GRANTED.
          The Government contends that Osorio-Mendez’s claim is foreclosed
   by our recent decision in United States v. Mejia-Banegas, 32 F.4th 450 (5th
   Cir. 2022). In Mejia-Banegas, we rejected the specific argument that Osorio-
   Mendez raises regarding the risk-notification condition. Mejia-Banegas, 32
   F.4th at 451-52. We held that there was no error, plain or otherwise, because
   the condition “does not impermissibly delegate the court’s judicial authority
   to the probation officer.” Id. at 451-52 (quotation at 452). Accordingly, the
   Government is correct that summary affirmance is appropriate.             See
   Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
          The motion for summary affirmance is GRANTED, and the district
   court’s judgment and order revoking supervised release are AFFIRMED.




                                         2